Citation Nr: 1720725	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  08-02 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1. Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a left thumb laceration, claimed as resulting from negligent care provided by a VA Medical Center (VAMC) on August 21, 2006.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to April 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from RO decisions dated in December 2005 and June 2007. In a December 2005 rating decision, the RO denied an increase in a 10 percent rating for posttraumatic headaches. In a June 2007 rating decision, the RO denied compensation under 38 U.S.C.A. § 1151 for residuals of a left thumb laceration.

A personal hearing was held before a Decision Review Officer (DRO) of the RO in November 2007.

A Board videoconference hearing was held in February 2012 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record. 

In a June 2012 decision, the Board granted an increased staged rating for posttraumatic headaches. The Board also determined that the issue of entitlement to a TDIU was part of the increased rating claim, and then remanded that claim and the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional development. 

In a November 2012 rating decision, the Agency of Original Jurisdiction (AOJ) effectuated the Board's decision granting a 30 percent rating for headaches effective June 14, 2005, and a 50 percent rating for headaches effective May 5, 2007.

In a September 2014 rating decision, the AOJ granted service connection and a 50 percent rating for major depressive disorder (claimed as posttraumatic stress disorder (PTSD)), effective December 28, 2011. Since the Veteran did not appeal the rating or effective date assigned in this decision, this claim is not in dispute. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

The case was subsequently returned to the Board.

The Veteran has recently requested another Board videoconference hearing as to the issues on appeal. This request is denied as the Veteran has already provided testimony at such a Board hearing in the instant appeal, as noted above, and because his appeal remains in the same stage of appellate proceedings as it was during the prior Board hearing. (i.e., a Board decision has not yet been issued as to the remaining claims on appeal). See 38 C.F.R. § 7107(b) (West 2014); 38 C.F.R. §§ 3.103(c), 20.1304 (2016); Cf. Cook v. Snyder, 28 Vet. App. 330 (2017) (holding that an appellant who received a personal hearing before the Board at one stage of the appellate proceedings is not barred from requesting and receiving a Board hearing during a separate stage of the appellate process before the Board, namely, following a remand from the United States Court of Appeals for Veterans Claims (Court)). Moreover, his representative has provided additional written argument in a January 2017 brief. 


FINDINGS OF FACT


1. The preponderance of the competent and credible medical evidence of record shows that the hospital care given by a VAMC to the Veteran on August 21, 2006 resulted in injury and additional disability, namely a scar and distal sensory neuropathy of the left thumb, and the proximate cause of the disability was negligence in furnishing the hospital care.

2. According to the probative medical and other evidence of record, it is as likely as not that the Veteran's service-connected disabilities and disabilities subject to compensation under 38 U.S.C.A. § 1151 prevent him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for compensation benefits under 38 U.S.C.A. § 1151 for residuals of left thumb laceration, claimed to be due to negligent care by the VAMC in Chicago on August 21, 2006, have been met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2016).

2. Resolving all reasonable doubt in his favor, the criteria are met for a TDIU. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his claims. The Board finds that the RO has substantially satisfied the duties to notify and assist. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

Compensation under 38 U.S.C.A. § 1151

The Veteran contends that he cut his left thumb while shaving on August 21, 2006, while he was receiving inpatient care at a VA hospital facility, because he was negligently provided with the wrong type of razor (a surgical razor) by one of the nurses on duty. In statements submitted during the appeal, he asserted that his injured thumb was treated, and he was later told by a nurse manager that he should not have been given the razor in the first place because it was too dangerous.

A Veteran who suffers disability or death resulting from hospital care or medical or surgical treatment or examination provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected," if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013). 

The causation element of § 1151 is satisfied not only when an injury is "directly" or "actually" caused by the actions of VA employees, but also where an injury occurs "in a [VA] facility" resulting from VA's negligence. Viegas v. Shinseki, 705 F.3d 1374, 1378 (Fed. Cir. 2013). This includes "treatment-related incidents that occur in the physical premises controlled and maintained by the VA." Id.  For example, "VA cannot reasonably furnish hospital care or medical treatment to disabled veterans without also providing access to handicapped-accessible restrooms," and "[r]estroom grab bars, and other equipment specifically designed to assist the disabled, are a necessary component of the health care services the VA provides." Id. at 1379. "[W]ithout such equipment many veterans would be unable to avail themselves of VA medical care." Id. In that case, the veteran's injury was not a "remote consequence" of the treatment he received at the VA facility.  
To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped. 38 C.F.R. § 3.361 (b). VA considers each involved body part or system separately. Id.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. 38 C.F.R. § 3.361 (c)(1). Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability, does not establish cause. Id.  

Hospital care, medical or surgical treatment, or examination cannot cause the continuation or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2). Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361 (c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361 (d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent. 38 C.F.R. § 3.361 (d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361 (d)(2). The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. Id. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361 (d)(2).

VA medical records dated prior to the incident in question show that the Veteran was treated for a left thumb contusion in June 2006, after he slammed his left thumb in a car door.

The Veteran was hospitalized in an inpatient psychosocial residential rehabilitation treatment program (PRRTP) for treatment of alcohol dependence and psychiatric disorders at a VAMC from August 14, 2006 to September 15, 2006. Treatment notes on admission do not show any left thumb symptoms. A VA treatment record dated on August 21, 2006 shows that the Veteran was treated for a laceration of the left thumb which occurred while he was shaving himself. An August 21, 2006 VA nursing progress note reflects that while the Veteran was a resident in an inpatient program, he cut his left thumb while using a razor. The nurse applied a band aid to the area and sent the Veteran to the emergency room.

An August 21, 2006 VA emergency room (ER) note reflects that the Veteran was seen after cutting his left thumb with a razor while shaving his head. He was having trouble controlling the bleeding. On examination, there was a 2-centimeter superficial laceration/abrasion with oozing, which appeared to have some small bleeding vessels. Pressure was held for 30 minutes with persistent bleeding. Silver nitrate and Steri-Strips were applied, and the bleeding was controlled. The Veteran was discharged back to the inpatient ward where he was previously staying. He was advised to return if the bleeding persisted as he might need stitches. 

An August 21, 2006 VA ER final note reflects that the Veteran was seen on that date in the emergency room for a left thumb laceration. He was alert and oriented times three and was in fair and stable condition. The wound was cleaned and cauterized with a dressing. His condition at discharge was satisfactory. 

An August 23, 2006 VA orthopedic note reflects that the Veteran was seen status post left thumb laceration on August 21, 2006 while using a surgical razor. On examination, he was in no apparent distress. An examination of the left hand showed a 1-cm sharp laceration on the radial aspect of the proximal phalanx. There was no erythema or discharge. There was tenderness to palpation. There was flexion at the interphalangeal joint. Sensation was diminished on the radial aspect of thumb. The diagnostic assessment was left thumb laceration, with possible laceration of the digital nerve on the radial side; he might have residual numbness.
 
An August 26, 2006 VA ER progress note reflects that the Veteran reported that the cut on his left thumb was painful and healing. He reported that the doctor stopped the bleeding with chemical cautery. On examination, sensation was intact, there was full range of motion of the left thumb, and a 1.5 centimeter by 0.2 centimeter healing laceration was seen. There was some hyper-pigmentation around the wound secondary to chemical cautery. There was mild tenderness, with no erythema or warmth. The diagnostic assessment was status post cut, healing. Infection was less likely as there were no signs of local infection. The Veteran was advised to follow up with orthopedics as he complained of sensory changes and the cut was near the tendons. His condition was described as satisfactory.

In an August 2006 statement, the Veteran described his left thumb injury at the Jesse Brown VAMC. He said he was given two surgical razors by the staff nurse of Ward 9N at the hospital on August 21, 2006 for him to use to shave himself. He said he tried to shave his head, and the razor cut his left thumb very deeply. He went to the nurse and was given a Band-Aid, but the bleeding did not stop, and he then went to the ER. He bled for at least an hour, and was bandaged. He was told he had nerve damage and would have problems with his thumb. He asserted that VA's negligence caused his injury. He said he had pain and nerve damage in his left thumb. He stated that two men witnessed his accident and the nurse manager taking the razor from him the next day, saying he should not have been given the razor as it was too dangerous.

In an August 2006 witness statement, G.W.S. stated that he saw the Veteran cut himself with a surgical razor on or about August 21, 2006 on Ward 9N. He said he also saw the nurse manager ask the Veteran for the razor and say he was not supposed to have the razor because it was too dangerous.

A September 6, 2006 VA orthopedic note reflects the Veteran complained of continued tenderness and pain at the site of the incision. The examiner stated that there was a lacerated digital radial nerve by symptoms. On examination of the left hand, there was a laceration on the radial aspect of the proximal phalanx which was healing slowly. There was no erythema, discharge, or fluctuance. There was tenderness to palpation, flexion at the interphalangeal joint, and sensation was diminished on the radial aspect of the thumb. The diagnosis was left thumb laceration with likely lacerated digital nerve on the radial side. It was indicated that that he might have residual numbness.

A September 2006 discharge summary from the PRRTP at the VAMC reflects that the Veteran was admitted to 9-North in mid-August 2006 and had an irregular discharge in mid-September 2006. During the admission, he received daily medication for psychosis and other medical conditions. The discharge summary did not mention a thumb injury. The discharge diagnoses included alcohol dependence, PTSD, schizoaffective disorder, and rule out personality disorder.

On VA examination in May 2007, the Veteran reported that since he cut his left thumb in "September 2006," he had numbness in the lateral part of his thumb, as well as weakness and stiffness. He also reported thumb pain. He asserted that he was given an inappropriate surgical razor to shave and thus cut his thumb. On examination, thumb strength was mildly limited, with some give-way weakness. He had complete full movement of the thumb, and opposition was normal. There was no atrophy in the thenar muscles, and no fasciculations. Thumb flexion, extension and adduction seemed intact, though there was decreased effort. Sensory examination was notable for decreased touch and pin over the lateral side of the left thumb. Otherwise sensory function was intact throughout. Reflexes were 1+ throughout and symmetric. The diagnosis was mild digital nerve neuropathy in the left thumb. The examiner stated that the injury occurred while the Veteran was shaving, when he was an inpatient at a VA facility. 

The VA examiner opined that the thumb injury was appropriately treated. He opined that it was not at least as likely as not that the nerve damage to the left thumb was caused by or became worse as a result of VA medical or surgical treatment, and that it did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of attending VA personnel. It was not the result of an event that could not reasonably have been foreseen or anticipated by a competent and prudent health care provider. The examiner concluded that there was no evidence that the VA failed to timely diagnose and properly treat the claimed disability or disability.

At a November 2007 RO hearing, the Veteran asserted that there was carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA with regard to his left thumb injury. He asserted that while he was an inpatient at a VA hospital, he asked for a razor in order to shave, and the nurse gave him two surgical razors. He stated that he personally took the cap off the razor and it cut his thumb, causing him to bleed profusely. He returned to the nurse, who sent him to the emergency room. He said that they could not sew the wound as they were worried that a tendon had been cut, and instead they used a chemical on the wound. He said the bleeding finally stopped four to six hours later. Subsequently, a nurse manager asked him to return the razor, and told him that he was not supposed to have the razor because it was a surgical razor. He stated that he returned one of the razors to him and kept the other, which he stated was the one he brought to the hearing. The Veteran showed a razor to the DRO at his November 2007 hearing and testified that it was one of the two razors given to him at the time in question, and the DRO commented that "It looks like what they used to call a "safety razor." The DRO said it looked like "a pretty formidable razor." See DRO hearing transcript at page 8.
The Veteran asserted that the thumb injury occurred because the nurse negligently gave him the wrong type of razor, and asserted that he had nerve damage in his thumb due to the injury, as well as throbbing and reduced grip strength. He said his roommate, G.W.S. wrote a letter stating that he and other men on the unit had also received surgical razors at the same time. 

In a January 2012 written brief, the Veteran's representative contended that the Veteran had additional left thumb disability due to VA care, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

At his February 2012 Board hearing, the Veteran reiterated his contentions. He testified that he had limited motion and numbness of the left thumb as a result of his left thumb injury in 2006.

On VA examination of the left hand and left thumb in November 2015, the examiner summarized the Veteran's reported history of left thumb injury, diagnosed left thumb strain, and noted that the Veteran had a scar of the left thumb that was 2 centimeters in length. Imaging studies showed no abnormal findings. Range of motion was normal, and grip strength was full. The examiner stated that the Veteran had mild disability.

On VA neurological examination of the left thumb in November 2015, the examiner diagnosed left thumb distal sensory neuropathy, with pain. Grip strength was full, and sensation was normal. The VA examiner stated that he had reviewed the evidence and opined that it is less likely as not that the residuals of left thumb laceration including digital nerve neuropathy were the result of carelessness negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or medical or surgical treatment in August 2006. The rationale was that the laceration was cleaned, the bleeding stopped with a chemical, and the wound was bandaged and healed well. The examiner stated that the left thumb disability had no impact on the Veteran's ability to maintain substantially gainful employment, and the left hand was fully functional with no loss of strength, or movement of the hand. 

In an August 2016 statement, the Veteran argued that § 1151 compensation was warranted because VA gave him "the wrong stuff."

The Board has reviewed all of the evidence of record. In this case, the Board finds that the evidence reflects that the Veteran cut his left thumb with a razor on August 21, 2006 during inpatient hospitalization in a VA facility, while using a razor which was provided to him by a VA employee. The Veteran asserts that the razor provided to him was a dangerous surgical razor instead of the usual razor for personal use. The Board finds that the lay evidence and concurrent medical evidence is consistent regarding the cause and nature of the injury, and is credible. 

The determination as to whether a situation involves "hospital care" in an 1151 claim is dependent upon a number of factors, including: (1) the nature of the services; (2) the degree of VA control over patient freedom; (3) the mental and physical conditions of the patients; and (4) the foreseeability of potential harms. Bartlett v. Shinseki, 24 Vet. App. 328, 333 (2011). The phrase "hospital care" under 38 U.S.C.A. § 1151 includes the provision of services unique to the hospitalization of patients, is not limited to treatment or examination, and includes the supervision of dangerous patients in a lock-down ward for purposes of section 1151 compensation, and that the negligent performance of that supervision caused the veteran's injury in this particular case. Id. at 334. The Court opined that there could be circumstances where a third-party attack is not a coincidental event, but is rather caused by negligent provision of VA hospital services to a patient. Id. 

In this case, the Board finds that the direct cause of the injury was VA hospital care, and that there was negligence on a VA employee's part by providing the Veteran with the razor that caused the injury. In this regard, the Board has considered the Veteran's status on the PRTTP ward, his daily use of anti-psychotic medication during the hospitalization, the high degree of VA control over his freedom during the period in question, the lay statements regarding the razor, and the concurrent medical evidence regarding the left thumb laceration. There is no evidence of willful misconduct on the Veteran's part with regard to the injury.

The Board also finds that the evidence reflects that the Veteran has additional left thumb disability, namely a scar and distal sensory neuropathy of the left thumb, that was not present prior to the VA hospital care from August 14, 2006 to September 15, 2006, and that was incurred during the inpatient hospitalization as a result of the left thumb injury. 

The Board notes that VA examiners have provided negative opinions as to this claim. However, the Board observes that the medical opinion provided by the May 2007 VA examiner had no supporting rationale, and the medical opinion provided by the November 2015 examiner related primarily to the post-injury treatment of the wound by VA personnel, and did not address the cause of the initial injury. The Board finds that the probative value of these opinions is therefore significantly reduced.

Resolving reasonable doubt in his favor, the Board finds that the Veteran incurred additional left thumb disability caused by VA hospital care on August 21, 2006, and the proximate cause of the disability was negligence in furnishing the hospital care.
TDIU 

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities and his disabilities which are subject to disability compensation under 38 U.S.C.A. § 1151 as if they were service-connected.

In a May 2005 statement, the Veteran said he was disabled due to hearing loss, mental illness, a left knee disability, a right ankle disability, diabetes, and hypertension. He said he was receiving monthly benefits from SSA.

In June 2005, the Veteran filed a claim for compensation under 38 U.S.C.A. § 1151 for headaches and PTSD from a fall in June 2000.

On VA mental disorders examination in October 2005, the examiner diagnosed chronic bipolar disorder, and opined that the Veteran was not working because of this disorder and that his bipolar disorder had a significant impact on his level of functioning.

On May 12, 2006, the Veteran filed an informal TDIU claim, stating that he was unemployable due to mental and physical disabilities.

In a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received on May 17, 2006, the Veteran reported that he became too disabled to work in June 2000, due to his head trauma, left knee disability and bipolar disorder. He claimed that he last worked full-time in July 1999 and left his last job due to his disability. He stated that he had completed high school and one year of college, and previously worked at a VA Medical Center (VAMC) as a nursing aide from 1993 to 1995, and as a driver for a rental car company from January 1996 to November 1997.

The Veteran's TDIU claim was denied by the RO in an unappealed June 2007 rating decision. The Veteran was properly notified of this decision and it became final. 

The Veteran subsequently raised this issue again. Specifically, at his February 2012 Board hearing, the Veteran asserted that he was unable to work due to his service-connected disabilities. In its prior decision, the Board determined that the TDIU claim had been raised and was in appellate status, citing Rice v. Shinseki, 22 Vet. App. 447 (2009).

VA will grant a TDIU when the schedular rating is less than total and the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. TDIU benefits may be granted when it is established that the service-connected disabilities, standing alone, prevent the retaining of gainful employment. If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). However, even where these percentage requirements are not met, he can show entitlement to a TDIU on an extraschedular basis under the alternative special provisions of 38 C.F.R. § 4.16 (b) if he was unemployable on account of his service-connected disabilities.

The Veteran is currently receiving VA compensation for service-connected disabilities as well as compensation under 38 U.S.C.A. § 1151 for several additional disabilities in the same manner as if such additional disability were service-connected.

The disabilities for which the Veteran receives VA compensation include post-traumatic migraine headaches (rated 30 percent disabling from June 14, 2005, and as 50 percent disabling from May 5, 2007), major depressive disorder (rated 50 percent disabling from December 28, 2011), a left knee disability (rated as 20 percent disabling), epiphora (rated as 10 percent disabling), and a left ankle disability (rated as 10 percent disabling). Until the present Board decision, the Veteran's combined service-connected disability rating has been 60 percent disabling from June 14, 2005, 70 percent disabling from May 5, 2007, and 80 percent disabling from December 28, 2011.

Thus, since May 5, 2007, and throughout the rating period on appeal, the Veteran has met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor advancing age may be considered. 38 C.F.R. §§ 3.341 (a), 4.19. Factors to be considered are the Veteran's education, employment history, and vocational attainment. See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Whether a service-connected disability or disabilities render a Veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by health care professionals. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

At a November 2007 RO hearing, the Veteran testified that he had disabling headaches. He said he last worked in 1987, driving cars for a rental car company. He said he could not work due to his headaches. 

On VA neurological examination on January 15, 2011, the Veteran complained of chronic headaches for the past 10 years, since he fell and hit his head in the shower. He reported constant daily headaches. The diagnosis was headache disorder, with reported at least weekly prostrating episodes.

At his February 2012 Board hearing, the Veteran testified that he was unable to work due to prostrating headaches. He said that SSA had awarded him disability benefits based on his headaches, a knee disability, and his psychiatric disorder. He stated that he last worked in 2000, and then stated he last worked in 1987. He said he tried to work as a nurse's assistant in about 2005, but could not perform the job due to his headaches.

On VA headache examination in August 2014, the examiner diagnosed migraine headaches. The Veteran reported that he had headaches since 2000, which occurred daily and lasted for 2-3 hours. He had to lie down. The headaches occurred any time of day or night. The Veteran had tried many medications, none of which prevented or relieved headaches. He stated that the pain from the headache was 10/10. The examiner stated that the Veteran could not work because of incapacitating headaches, and opined that the disability was severe.

On VA mental disorders examination in August 2014, the examiner stated that on review of documentation and reported symptomology, the Veteran would be best described as meeting diagnostic criteria for recurrent major depressive disorder, recurrent, moderate, which is at least as likely than not (greater than 50 percent probability) in response to dealing with his service-connected medical condition (migraines). The examiner opined that the Veteran's mental health condition would be a considered a mild to moderate condition. In evaluating degree of functionality, he has seemed to exhibit moderate difficulty in the areas of social interaction (e.g., responding to real and perceived criticism and engaging in hobbies on a regular basis) and adaptation (e.g., responding appropriately to changes/stress in his environment). He exhibited mild to moderate limitations in the area of concentration, persistence, and pace (e.g., sustaining or focusing on tasks for extended periods of time). The examiner opined that the psychiatric disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The examiner noted that within the VAMC system, he had been psychiatrically hospitalized on numerous occasions over the past two decades. Though he had reportedly been sober for some time, the Veteran admitted to having struggled with alcohol since his separation from service, and he participated in substance-related programming on several occasions via VAMC system.

In a November 2015 VA medical opinion, the VA examiner stated that he had reviewed the medical evidence and provided the following opinion the Veteran stopped work as a driver for a rental car company because of severe headaches that he had after a head injury in 2002 when he fell in shower at a VA facility and fractured his cheek bone. The examiner opined that the Veteran could perform sedentary desk work.

In an August 2016 statement, the Veteran asserted that he was unable to work due to depression and his physical service-connected conditions. He said his vascular condition made his mental condition worse because he worried about dying from a heart attack. He said he could not exercise due to his heart condition, and his knee and ankle conditions made it impossible to work any physically or mentally related jobs. He asserted that an effective date of 2006 should be awarded for a TDIU. He said that if a TDIU were granted, he would drop his 1151 appeal.

In a February 2017 written brief, the Veteran's representative contended that the Veteran's disabilities did render him unemployable and that a grant of benefits was warranted. The representative noted the opinions by VA examiners that the Veteran's disabilities did not render him incapable of sedentary employment, but observed that the Veteran did not have any training or experience that would qualify him for the less physically demanding forms of sedentary employment such as office work or telephone sales, and that his education was limited to a high school equivalency degree, which could not reasonably be found to have trained him for an office position. There is likewise nothing in the record to indicate that he has other skills (computer competency/conversational) adaptable to jobs in information technology, telephone sales, or other such forms of employment.

The Board finds that the weight of the evidence suggests that the Veteran's service-connected disabilities, and disabilities subject to VA compensation, especially in combination, are of a nature and severity as to preclude him from engaging in the type of work for which he is qualified by reason of past education, work experience and training. The record shows that he was and is unemployed, and that his service-connected disabilities include both physical and mental limitations, and play a major role in his inability to obtain and maintain employment that could be considered substantially gainful, in that they affect his ability to perform this level of work on a consistent basis. Thus, with application of the benefit-of-the-doubt rule (38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3), the Board finds that the criteria for a TDIU are met under 38 C.F.R. § 4.16 (a).

ORDER

Compensation under 38 U.S.C.A. § 1151 for additional left thumb disability (a scar and left thumb distal sensory neuropathy) resulting from a thumb laceration on August 21, 2006 during VA inpatient hospitalization, is granted, subject to the statutes and regulations governing the payment of VA compensation.

The claim for a TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


